Citation Nr: 1023390	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran had active duty in the Air Force from September 
1981 to October 1987 and in the Army from October 1987 to 
October 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision, which granted 
service connection for tinnitus but denied service connection 
for bilateral hearing loss.  A subsequent April 2008 rating 
decision confirmed the denial for service connection for 
bilateral hearing loss.  After an April 2009 VA audiological 
examination, a May 2009 rating decision granted service 
connection for hearing loss in the left ear with a 0% rating.  
A May 2009 supplemental statement of the case confirmed the 
denial of service connection for hearing loss in the right 
ear.  Since the Veteran received a favorable outcome with 
respect to service connection for the left ear, service 
connection with respect to the right ear is the only issue 
that remains on appeal.


FINDINGS OF FACT

A hearing loss disability in the right ear is not 
demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice include informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, 
as well as of the evidence needed to substantiate his claim 
for service connection by a letter in December 2006, before 
the adverse rating that is the subject of this appeal.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records, service 
personnel records and private medical records.  The Veteran 
was afforded two VA medical examinations and opinions, which 
are contained in the record.  The Veteran has not indicated 
that there are any available additional pertinent records to 
support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice.

History and Analysis

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  See 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  Service connection will also be presumed for 
certain chronic diseases, if manifest to a compensable degree 
within one year after discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, a 
showing of continuity of symptomatology after service will 
generally be necessary to establish a service connection.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran was first examined by a VA audiologist in 
December 2007.  At that time, his right ear showed an 
auditory threshold of 0 decibels at 500 Hertz, 0 decibels at 
1000 Hertz, 0 decibels at 2000 Hertz, 15 decibels at 3000 
Hertz, and 10 decibels at 4000 Hertz.  Word recognition, 
performed with the Maryland CNC word list was 100% in the 
right ear.  The Veteran was re-examined by another VA 
examiner in April 2009.  At that examination, the Veteran's 
right ear showed an auditory threshold of 10 decibels at 500 
Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 
25 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  
Word recognition, performed with the Maryland CNC word list 
was 100% in the right ear.  The Board notes that the 
Veteran's right ear demonstrated no hearing loss disability 
for VA purposes at either exam.  See 38 C.F.R. § 3.385 (for 
VA purposes, impaired hearing exists when the auditory 
threshold in any of the frequencies from 500 to 4000 Hertz is 
40 decibels or greater, or when the auditory threshold for at 
least three frequencies are 26 decibels or greater, or when 
speech recognition scores on the Maryland CNC test are less 
than 94%).

The Veteran also submitted records from a May 2008 private 
hearing exam.  At that exam, the Veteran's right ear showed 
an auditory threshold of 15 decibels at 500 Hertz, 10 
decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 26 
decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  Word 
recognition was 100% in the right ear.  The Board notes that 
this examination also demonstrated no hearing loss disability 
in the right ear for VA purposes.  38 C.F.R. § 3.385.

Based on the Veteran's December 2007, April 2009, and May 
2008 examinations, the Board finds that the Veteran currently 
has no hearing loss disability, for VA purposes, in his right 
ear, and therefore does not meet the first element required 
to establish service connection.  The Board recognizes that 
the Veteran's service treatment records demonstrate that the 
Veteran was seen in January 1996 for complaints of hearing 
loss following impulse noise explosion due to M-16 fire, 
however, none of the Veteran's service treatment records show 
hearing loss in the right ear.  Additionally, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. See 38 U.S.C.A. §§ 1110, 1131; see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992). In Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders. The Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme. Degmetich, 104 F.3d at 1332; and see Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).

Simply put, in the absence of proof of present disability 
there can be no valid claim. Therefore, the claim for service 
connection for right ear hearing loss is denied, as the 
record is absent of any evidence of a current showing of 
right ear hearing loss disability for VA purposes.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim. See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


